TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 29, 2013



                                     NO. 03-11-00428-CR


               Dromico Andree Washington a/k/a Andrew Washington a/k/a
                      Dromico Andrew Washington, Sr., Appellant

                                               v.

                                 The State of Texas, Appellee




            APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED and DECREED by the Court that the judgment is

reversed and the cause is remanded for a new trial; and that this decision be certified below for

observance.